Citation Nr: 0515607	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  04-28 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as result of private medical 
treatment rendered from November 6, 2003, to November 11, 
2003.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from January 1960 to July 
1963.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Medical Center in Boise, Idaho, which is the 
which is the agency of original jurisdiction (AOJ) in this 
matter.   

In a statement received in May 2005, it was indicated the 
veteran desires to be scheduled for a videoconference hearing 
before a Veterans Law Judge.  The law provides that, if 
suitable facilities and equipment are available, a veteran 
may request a videoconference hearing before a Veterans Law 
Judge, and the hearing shall be scheduled by the AOJ.  38 
U.S.C.A. § 7107(e) (West 2002); 38 C.F.R. §§ 20.703, 20.704 
(2004).

As a result, this case must be REMANDED to the AOJ via the 
Appeals Management Center (AMC) in Washington, DC, for the 
following action.  VA will provide notification to the 
veteran when further action is required on his part.  

The veteran should be scheduled for a 
videoconference hearing before a Veterans 
Law Judge.  The veteran and his 
representative should be notified of the 
date and time of any such hearing.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



